Per Curiam.
The assignment of error is that the circuit court erred in overruling appellants’ motion for a new trial. The ground upon which the new trial was asked by part of appellants was, “ that the verdict and judgment herein is not sustained by the evidence and is contrary to law.” The other appellants by their motion present the same question.
The evidence is in the record. The case was tried by the court without a jury. There is evidence fairly supporting the judgment. It is therefore affirmed. ■